FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2016 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Explanatory Note The following Significant Event notice was filed by Enersis Chile S.A. with the Chilean Superintendence of Securities and Insurance (the "SVS"). Enersis Chile S.A. was formed on March 1, 2016 by means of the demerger of Enersis S.A. However, the distribution of the shares of Enersis Chile S.A. is still pending and is subject to registration with the SVS and the U.S. Securities and Exchange Commission. Enersis – Santa Rosa 76 – Telephone: (56-2) 2 353 4400 Box Office 1557 – Central Post Office
